DETAILED ACTION

Claims 1-7 are currently pending and have been examined in this application.  This communication is the first action on the merits. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statement (IDS) submitted on 3/4/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020-116659, filed on 7/6/20.

No Prior Art rejection

Claims 1-6 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

the orderer node configured to…generate a block containing the transactions, verify validity of each of the transactions contained in the block, distribute the block and results of the verification to each of the peer nodes, add the block to a blockchain in a storage device of the orderer node

The closest prior art of record includes:

Gorenflo (NPL) discusses scaling hyperledger fabric to 20,000 transactions per second by focusing on performance bottlenecks beyond the consensus mechanism and changing architecture to reduce computation and i/o overhead during transaction ordering and validation.

Zhang (US 20200389518) describes a data storage system that efficiently disseminates blocks in a blockchain network. 

Natarajan (US 20200076571) provides a system that generates a state database checkpoint, obtains consensus on the state database checkpoint and stores the state database checkpoint. 

Examiner Suggestion(s)

The following suggestions to the claim limitations place the claims in better form by improving consistency within the claims and/or with respect to the specification:

Claim 1:

Amend to: 

“distribute the block and results of the verification to each of the one or more peer nodes”

“the one or more peer nodes configured to”

“in a storage device of the one or more peer nodes”

The same rationale should apply to Claim 3.

Claim 2:

Amend to: 

“wherein upon receipt of a block reference request from the client, the orderer node extracts: 
a target block indicated by the block reference request from the blockchain stored in the storage device of the orderer node, 
transactions forming the target block 
 “and returns the extracted target block and the extracted transactions forming the target block 

The same rationale should apply to Claims 4 & 6.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 3 and system Claims 5 & 7.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


one or more peer nodes and one orderer node, the orderer node configured to receive transactions issued by a client, generate a block containing the transactions, verify validity of each of the transactions contained in the block, distribute the block and results of the verification to each of the peer nodes, add the block to a blockchain in a storage device of the orderer node, and store the results of the verification in the storage device of the orderer node, and the peer node configured to receive the block and the results of the verification from the orderer node, add information on a predetermined event indicated by each of the transactions to state information in a storage device of the peer node based on the block and the results of the verification, and discard the block and the results of the verification received.



which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of validating and recording transactions.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  

Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The node, block, blockchain, storage device in Claim 1 (as well as the communication/arithmetic devices in Claims 5 & 7) are just using generic computer components.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gorenflo (NPL) in view of Zhang (US 20200389518), and further in view of Natarajan (US 20200076571).

Claim 7. 


Gorenflo teaches the following limitations: 


receive, from the orderer node via the communication device, a block containing 

(Gorenflo – p. 456 “When an orderer receives a transaction proposal, it checks if the client is authorized to submit the transaction. If so, the orderer publishes the transaction proposal to a Kafka cluster, where each Fabric channel is mapped to a Kafka topic to create a corresponding immutable serial order of transactions. Each orderer then assembles the transactions received from Kafka into blocks, based either on the maximum number of transactions allowed per block or a block timeout period. Blocks are signed using the orderer’s credentials and delivered to peers using gRPC [11].”)

transactions from a client on the distributed ledger management system and 

(Gorenflo – p. 456 “Clients originate transactions, i.e., reads and writes to the
blockchain, that are sent to Fabric nodes3. Nodes are either peers or orderers;”)

results of verification about validity of each of the transactions contained in the block, 

(Gorenflo – p. 456 “all transactions in the block are unpacked, their syntax is checked and their endorsements are validated. Transactions that fail this test are flagged as invalid, but are left in the block. At this point, only transactions that were created in good faith are still valid.”)


Gorenflo does not explicitly teach the following limitations, however Zhang teaches: 


a communication device that communicates with an orderer node on the distributed ledger management system via a network; and an arithmetic device configured to 

(Zhang – [0073] FIG. 1 illustrates a logic network diagram for a secure dissemination of blocks in a blockchain network [0074] The lead peer 102 may be connected to a blockchain 106 that includes peers 107 and an anchor node 105. The lead peer 102 may be connected to an orderer node 104. [0103] The physical infrastructure 510, the module 512, and the module 514 may include one or more computers, servers, processors, memories, and/or wireless communication devices.)


    PNG
    media_image1.png
    579
    826
    media_image1.png
    Greyscale


add information on a predetermined event indicated by each of the transactions to state information in a storage device of the peer node based on the block and the [results of the verification], and 

(Zhang – [0116] When the ordering service 610 initializes a new data block 630, the new data block 630 may be broadcast to committing peers (e.g., blockchain nodes 611, 612, and 613). In response, each committing peer validates the transaction within the new data block 630 by checking to make sure that the read set and the write set still match the current world state in the state database 624. Specifically, the committing peer can determine whether the read data that existed when the endorsers simulated the transaction is identical to the current world state in the state database 624. When the committing peer validates the transaction, the transaction is written to the blockchain 622 on the distributed ledger 620, and the state database 624 is updated with the write data from the read-write set.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorenflo with Zhang in order to update a state database with a block transaction to more efficiently secure block dissemination and reduce network traffic congestion [Zhang –0005-0006, 0116].


Gorenflo does not explicitly teach the following limitations, however Natarajan teaches: 


discard the block and the [results of the verification] received.

(Natarajan – [0116] After a state checkpoint, nodes can remove blocks from the block storage to free up the storage. The node may remove/purge/prune the blocks or archive blocks to a slow storage to conserve space.)


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorenflo with Natarajan in order to remove blocks after a state checkpoint in order to free up block storage and conserve space [Natarajan – 0116].


 Conclusion
The prior art made of record, and not relied upon, considered pertinent to applicant's disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Hundia (US 20210224776) provides a method which utilizes a distributed blockchain-based entitlement service of a cloud-based collaboration environment to grant or deny access to requested data and using an ordering service that validates endorsed results.

Novotny (US 20200364205) provides a system and method for validating database world state integrity. 

Naccache (US 20180129700) provides systems and methods that allow for reducing the size of distributed databases while preserving the properties of security and inviolability of the reduced database.

Androulaki (NPL) discusses Hyperledger Fabric: A distributed operating system for permissioned blockchains. 

Thakkar (NPL) discusses Performance benchmarking and optimizing Hyperledger Fabric Blockchain Platform.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695